Citation Nr: 0021689	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  98-20 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
claimed as mechanical low back pain.

2.  Entitlement to an initial evaluation in excess of 20 
percent for severe right rotator cuff disease with traumatic 
arthritis (major).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel




INTRODUCTION

The veteran had active duty from April 1987 to October 1987 
and from April 1988 to February 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied service connection 
for mechanical low back pain and granted service connection 
for traumatic arthritis with chronic impingement syndrome of 
the right shoulder, status post acromioplasty (major), and 
assigned a 0 percent disability evaluation.  The veteran 
disagreed with the denial of service connection for the back 
disability, as well as the evaluation for the shoulder 
disability.  In July 1998, the shoulder disability was 
reevaluated at 10 percent, and the veteran continued to 
disagree with that evaluation.  In March 2000, the RO granted 
an increased rating to 20 percent for the veteran's right 
shoulder, characterizing the condition as, severe rotator 
cuff disease with traumatic arthritis (major), with the same 
effective date of April 1997.  Inasmuch as the grant of the 
20 percent rating is not the maximum benefit under the rating 
schedule, the claim for an initial rating in excess of 20 
percent for this disability remains in controversy and is 
still a viable issue for appellate consideration by the 
Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  That 
issue will be addressed in the Remand portion of this 
decision.


FINDING OF FACT

There is no medical evidence which relates a current low back 
disorder to service or to any incident of service.



CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has alleged that he suffers from low back pain 
and related problems as a result of slipping on a cargo ramp 
in service.  He contends that the condition has been present 
since service, however, he has provided no favorable medical 
opinion as to the etiology of his alleged condition.  
Although the Board does not question the veracity of the 
veteran's statements, a review of the record shows that he 
has not presented competent evidence of a relationship 
between any current back condition and service.  In the 
absence of this, he has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a low back disorder is well 
grounded.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991), 38 C.F.R. 
§ 3.303(a) (1999).  Certain chronic diseases, such as 
arthritis, may be presumed to have been incurred in service 
if manifest to a compensable degree (10 percent) within one 
year of discharge from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  If a condition noted during service is not shown to 
have been chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1999).  

Initially, the Board must determine whether the veteran's 
claim for service connection for mechanical low back pain is 
well grounded.  The veteran must satisfy three elements for 
his claim for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Lastly, there must 
be evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 524 U.S. 940 (1998).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that may be attested to by lay observation.  
If the chronicity provision does not apply, a claim may still 
be well grounded "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id.

The Board will presume the truthfulness of the evidence for 
the purpose of determining whether a claim is well grounded, 
as required by Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995), and King v. Brown, 5 Vet. App. 19, 21 (1993).  

The veteran claims that he suffers from a condition 
manifested by mechanical low back pain which he believes is 
related to service or, more specifically, to an in-service 
injury that occurred when he slipped on a cargo ramp.  

Service medical records show that the veteran sought 
treatment for complaints of low back pain in service 
including in December 1988 after slipping on a cargo hold.  
He was treated on several occasions through March 1989.  X-
rays taken in February 1989 were negative for pertinent 
findings.  The assessment was lumbosacral strain, rule out 
scoliosis.  The veteran's physical evaluation board report 
dated in September 1991 made no reference to back problems. 

Post-service medical evidence includes VA outpatient 
treatment records dating from 1994, VA examination reports, 
and a report of a VA Persian Gulf War veteran protocol 
examination.  None of these contain an opinion that any 
current back problem is related to service.  Outpatient 
treatment records show no complaints or treatment for back 
problems.  

In January 1998, the veteran was afforded a VA orthopedic 
examination in connection with his claim for VA benefits.  
The veteran reported that he suffered injury to his back in 
service and that pain was currently constant and dull in the 
back area.  He stated that the condition resolved in service 
with moist heat, rest and pain reliever.  X-rays revealed 
spondylolisthesis at L5-S1 and mild degenerative disc 
disease.  The diagnosis was degenerative disc disease and 
spondylolisthesis at L5-S1 secondary to a bilateral pars 
deformity of L5.  

The remaining VA treatment and examination records do not 
pertain to the veteran's back. 

The Board finds that the evidence of record does not show 
that the veteran currently suffers from a back condition 
which is related to service or to any incident of service.  
There is an absence of competent evidence of a nexus or a 
causal relationship between any current symptoms and either 
the in-service back strain or any other event or treatment in 
service.  It is significant that no medical report has been 
identified which includes a medical opinion relating the 
veteran's current complaints and findings to service or to an 
in-service event.  Indeed, the Board observes that the 
January 1998 VA examination failed to indicate a relationship 
between any current back condition and service.  No service-
related etiology has been suggested for any post-service back 
complaint.  Based on the veteran's failure to meet this 
element alone, the Board can only conclude that his claim for 
service connection for a low back disorder is not well 
grounded. 

The only evidence that the veteran suffers from a current 
back condition that is related to service is the veteran's 
own lay statements.  However, the United States Court of 
Appeals for Veterans Claims (Court) has clearly stated that 
where, as in this case, the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  The record does not indicate that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of any 
current condition.  Therefore, his lay statements cannot 
serve as a sufficient predicate upon which to find his claim 
for service connection well grounded.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).

The Board has considered whether the claim is well grounded 
because a chronic condition was shown in service and 
alternatively whether continuity of symptoms has been shown 
since service.  See 38 C.F.R. § 3.303(b).  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  However, there is an 
absence of the requisite medical evidence showing that he had 
a chronic condition in service. See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  The few isolated notations of back 
pain, which admittedly resolved with moist heat, rest and 
pain reliever medication, do not show a chronic condition in 
service.  Furthermore, with regard to continuity of 
symptomatology since service, the Board notes that the 
veteran, as a lay person, is competent to provide evidence of 
the occurrence of observable symptoms during and following 
service.  See Savage v. Gober, 10 Vet. App. 489, 497 (1997).  
However, the Savage Court held that unless the relationship 
between any present disability and the continuity of 
symptomatology demonstrated is one as to which a lay person's 
observation is competent, medical evidence demonstrating the 
relationship is still required to well ground the claim.  Id. 
at 497-98.  It must be considered that there are many and 
diverse reasons that could explain the symptoms the veteran 
states that he continuously experienced.  Expert medical 
opinion, which is lacking in the record, is required to 
establish such a nexus.  While his statements are presumed to 
be credible, the veteran, as a lay person, is not competent 
to relate the symptoms which he has stated he has experienced 
during and since service to any current low back disability.  
As the record is devoid of any such competent medical 
evidence, the case is not well grounded.

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Essentially, the veteran needs medical 
evidence which relates a current condition to service.  In 
the absence of the requisite competent evidence to support 
the claim for service connection for a low back disorder, the 
Board can only conclude that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).


ORDER

Service connection for a low back disorder is denied.


REMAND

The veteran maintains that his right shoulder disability 
should be rated more than 20 percent disabling.  The Board 
finds that the veteran's claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991), which gives 
rise to the VA's duty to assist.  See Fenderson v. West, 12 
Vet. App. 119, 127 (1999).  Under these circumstances, the VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection 
through the present.  Fenderson, 12 Vet. App. at 125-127, 
citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings to 
be assigned "in the light of the whole recorded history.").  

The veteran contends that he is limited in his range of 
motion as well as his exertional capacity as a result of pain 
in the shoulder caused by his severe rotator cuff injury.  
The veteran suffered an injury to the right shoulder in 
service and underwent acromioplasty.  His physical evaluation 
board report dated in September 1991 indicated that he was 
unfit for further service as result of the shoulder injury.  
Post service, an MRI report dated in December 1997 shows 
findings which "could lead to impingement."  VA examination 
in January 1998 showed right shoulder impingement syndrome.  
The report of the most recent VA orthopedic examination 
dated, in March 2000, indicates that the veteran now has 
severe rotator cuff disease manifested by decreased strength 
as well as limited range of motion.  The examiner observed 
that there was MRI evidence of thickening of the rotator cuff 
consistent with interstitial injury and nerve degeneration 
with subacromial fluids suggesting a tear in the joint 
capsule.  

Based on the above findings, the Board believes that 
additional medical evidence could be helpful in assessing the 
degree to which the veteran's shoulder disorder manifested by 
neurological symptomatology.  The veteran may be entitled to 
a higher disability rating based on such involvement, 
however, the record does not contain specific findings which 
would help the Board in making a determination.  See, e.g., 
38 C.F.R. § 4.71a, Diagnostic Codes 8518, 8519 (1999).  
Therefore, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:  

1.  The veteran should be afforded a VA 
neurological examination to determine the 
severity of his service-connected severe 
rotator cuff disease with traumatic 
arthritis (major).  The veteran's claims 
file should be made available to the 
examiner for review in conjunction with 
the examination.  The examination should 
include all relevant tests.  The examiner 
must note the presence or absence of 
nerve impingement, identifying the 
specific nerve involved.  The examiner 
should indicate whether there is either 
complete or incomplete paralysis of the 
affected nerve and the degree thereof 
related to the disability at issue.  

2.  The RO should review the examination 
report to determine if it is in 
compliance with this Remand.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action. 

3.  The RO should then readjudicate the 
issue of entitlement to an evaluation in 
excess of 20 percent for severe rotator 
cuff disease with traumatic arthritis 
(major).  If any benefit sought remains 
denied, the veteran and his 
representative should then be furnished 
with a supplemental statement of the 
case and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



